DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2019, 10/07/2019, 06/09/2020, 02/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 21 been renumbered 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0175060 (Onishi) in view of US 9306634 (Low).

Regarding claim 1, Onishi teaches a power receiving device (Fig. 2 power receiving device 40) that receives power from a power transmitting device by contactless power transmission [0142-0143], the power receiving device comprising:
a power receiving portion (Fig. 2 power receiving section 42) that receives power from the power transmitting device (coil L2 is the secondary coil that receives the power from the power transmitting device 10) [0028, 0143];
a power supply portion (Fig. 2 power supply control section 48) that supplies power to a load (Fig. 2 load 90) based on power received by the power receiving portion (power supply control section 48 supplies power to load 90 based on the power received by the power receiving section 42 through the coil L2) [0030, 0143, 0159];
a load modulation portion (Fig. 2 load modulation section 46) that performs communication in which communication data is transmitted to the power transmitting device [0163]; and a control portion that controls the power supply portion and the load modulation portion (Fig. 2 power 
causes the load modulation portion to start communication (load modulation section 46 starts communication by sending low load message as “0” and high load message as “1”) [0148, 0158, 0163-0165], and causes the power supply portion to start power supply to the load when, after the communication is started (power supply starts after load modulation and authenticating the device ID) [0164, 0171].
	However, Onishi does not explicitly teach causes the load modulation portion to start communication when an output voltage of the power receiving portion becomes higher than a first voltage; and causes the power supply portion to start power supply to the load when, after 
the communication is started, the output voltage of the power receiving portion becomes higher than a second voltage that is different from the first voltage. 
	However, Low teaches causes the load modulation portion to start communication when an output voltage of the power receiving portion becomes higher than a first voltage (Fig. 10) (power received and rectified ie. output voltage of the power receiving portion from the low power beacon will short the switch 1072 to decrease the real load Rrx which would send the message to the transmitter that the receiver is present through load modulation; lower power beacon is greater than zero voltage threshold) [Col 14 lines 27-64]; 
and the output voltage of the power receiving portion becomes higher than a second voltage that is different from the first voltage (the transmitter starts outputting higher power levels thereby indicating that a higher voltage will be received and rectified by the power receiving portion ie. 
	It would have been obvious to one with ordinary skill in the art to have a first voltage above which the load modulation starts communication and a second voltage above which the receiver starts receiving charging power to ensure that the receiver communicates with the transmitter before the power supply starts in order to avoid any power transfer between non-compatible devices thereby ensuring efficient power transmission. 

Regarding claim 3, Onishi teaches control portion that controls the power supply portion and the load modulation portion (Fig. 2 power reception control device 50 comprising of the various circuits to control the power supply control section 48 and the load modulation section 46) [0159, 0164, 0166]. 
However, Onishi does not explicitly teach wherein: the power receiving portion receives intermittent power transmission for landing detection from the power transmitting device; and
the control portion performs the detection based on the output voltage of the power receiving portion.
However, Low teaches wherein: the power receiving portion receives intermittent power transmission for landing detection from the power transmitting device (power receiving portion 
the control portion performs the detection based on the output voltage of the power receiving portion (controller 1074 receives power via the rectifier 1080 derived from the low power beacon signal to detect the presence of transmitter 1004 Fig. 10) [Col 14 lines 40-55].
	It would have been obvious to one with ordinary skill in the art to have intermittent low power beacon signals for landing detection which is thereby detected by controller of the power receiver in order to save power during the detection of the power receiver by the transmitter. 

Regarding claim 4, Onishi teaches wherein the control portion transmits data in order for the power transmitting device to determine whether landing has been detected to the power transmitting device (when the power receiving side control circuit turns on the switch TR3 which thereby indicates the load modulation section 46 to start sending data to the transmitting device a high load “1” indicating that landing has been detected) [0157-0158, 0175]. 
	However, Onishi does not teach when the output voltage of the power receiving portion becomes higher than the first voltage.
	However, Low teaches when the output voltage of the power receiving portion becomes higher than the first voltage (Fig. 10) (power received and rectified ie. output voltage of the power receiving portion from the low power beacon will short the switch 1072 to decrease the real load Rrx which would send the message to the transmitter that the receiver is present 
	It would have been obvious to one with ordinary skill in the art to have the landing detection when the output voltage to have a first voltage above which the load modulation starts communication to ensure that the receiver communicates with the transmitter before the power supply starts in order to avoid any power transfer between non-compatible devices thereby ensuring efficient power transmission.

Regarding claim 5, Onishi teaches wherein the control portion allows the power supply portion to supply power to the load when the power transmitting device has succeeded in detecting landing and has made a reply to the power receiving device [0158-0163, 0171, and 0173].

Regarding claim 6, Onishi teaches wherein the load modulation portion starts load modulation [0157-0158].
However, Onishi does not teach when the output voltage of the power receiving portion becomes higher than the first voltage and landing is detected, and stops the load modulation when removal is detected.
However, Low teaches when the output voltage of the power receiving portion becomes higher than the first voltage and landing is detected, and stops the load modulation when removal is detected (Fig. 10) (power received and rectified ie. output voltage of the power receiving portion from the low power beacon will short the switch 1072 to decrease the real load Rrx 
It would have been obvious to one with ordinary skill in the art to have the landing detection when the output voltage to have a first voltage above which the load modulation starts communication to ensure that the receiver communicates with the transmitter before the power supply starts in order to avoid any power transfer between non-compatible devices thereby ensuring efficient power transmission.

Regarding claim 7, Onishi teaches wherein the load modulation portion performs load modulation such that a load modulation pattern for a first logic level of the communication data to be transmitted to the power transmitting device is a first pattern [0158], and performs load modulation such that a load modulation pattern for a second logic level of the communication data to be transmitted to the power transmitting device is a second pattern that is different from the first pattern (the first pattern being “1” and the second pattern being “0” which is different from the first pattern)[0158, 0163].

Regarding claim 10, Onishi teaches power receiving device according to claim 1, and shows that the frequency during the low load period ie. during communication period is lower than the frequency when its high load indicating that the load is connected ie. power is being supplied to the load [0163-0164, 0171],
	However, Onishi does not explicitly teach wherein the first voltage is set to a voltage that is lower than the second voltage.

	It would have been obvious to one with ordinary skill in the art to have a first voltage above which the load modulation starts communication and a second voltage above which the receiver starts receiving charging power to ensure that the receiver communicates with the 


Regarding claim 12, Onishi teaches moving body comprising the power receiving device according to claim 1 [0139-0140].

Regarding claim 13, Onishi teaches electronic apparatus comprising the power receiving device according to claim 1 [0139-0140].

Regarding claim 21, Onishi and Low teaches wherein the control portion causes the load modulation portion to: transmit communication data to the power transmitting device 
However, Onishi teaches when the output voltage of the power receiving portion becomes higher than the first voltage, and 
Not transmit the communication data to the power transmitting device when the output voltage of the power receiving portion is lower than the first voltage. 
However, Low teaches when the output voltage of the power receiving portion becomes higher than the first voltage, and not transmit the communication data to the power transmitting device when the output voltage of the power receiving portion is lower than the first voltage (Fig. 10) (power received and rectified ie. output voltage of the power receiving portion from the low power beacon will short the switch 1072 to decrease the real load Rrx which would send the message to the transmitter that the receiver is present through load modulation; lower power 
	It would have been obvious to one with ordinary skill in the art to have the landing detection when the output voltage to have a first voltage above which the load modulation starts communication to ensure that the receiver communicates with the transmitter before the power supply starts in order to avoid any power transfer between non-compatible devices thereby ensuring efficient power transmission.

Regarding claim 
However, Onishi does not teach (ii) the output voltage of the power receiving portion has become higher than the second voltage.
However, Low teaches (ii) the output voltage of the power receiving portion has become higher than the second voltage (the transmitter starts outputting higher power levels thereby indicating that a higher voltage will be received and rectified by the power receiving portion ie. higher than the low power beacon ie. second voltage which is different from the first voltage) [Col 14 lines 50-63].
	It would have been obvious to one with ordinary skill in the art to have a second voltage above which the receiver starts receiving charging power to ensure that the receiver . 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0175060 (Onishi) in view of US 9306634 (Low) further in view of US 2015/0222330 (Rapakko). 

Regarding claim 2, Onishi teaches wherein:
the load modulation portion includes a resistor and a switching element (Fig. 2 shows the Load modulation section 46 comprising resistor RB3 and switch TB3) [0163];
the resistor and the switching element are provided in series between a node of a rectified voltage and a low potential side power supply voltage node (Fig. 2 shows the resistor RB3 in series with switch TB3 and is provided between the node of rectified voltage VDC and low potential side power supply voltage node Vout) [0160]; and
the switching element is turned on and off based on a control signal from the control portion (transistor TB3 is ON/OFF controlled based on a control signal P3Q supplied from the power receiving side control circuit 52) [0164].
	However, Onishi and Low does not teach the load modulation portion including a constant current source and a switching element in series.
	However, Rapakko teaches the load modulation portion including a constant current source and a switching element in series (Fig. 3 current source 12 in series with switch [0012, 0031-0032],
	It would have been obvious to one with ordinary skill in the art to have a constant current source in place of a resistor since it is conventionally known in the art that in order to .



Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0175060 (Onishi) in view of US 9306634 (Low) further in view of EP 2894755 (Miyake).


Regarding claim 8, Onishi teaches wherein: the load includes a battery (Fig. 2 shows the load 90 includes a battery 94 and the charge control device 92); and
the power supply portion (Fig. 2 power supply control section 48) includes:
a charging portion that charges the battery based on power received by the power receiving
portion (Vout from the Powee supply control section charges the battery 94 based on the power
received VDC received by the power receiving section 42) [0166, 0174-0179].
	However, Onishi does not teach a power supply target of the battery; a discharging portion that performs an operation of discharging the battery and supplies the power from the battery to the power supply target.
	However, Miyake teaches a power supply target of the battery (power source section 15 of a set device is the power supply target of the battery 12) [0026]; a discharging portion that performs an operation of discharging the battery and supplies the power from the battery to the power supply target [0027].


Regarding claim 9, Onishi and Hino teaches power receiving device according to claim 8.
	However, Onishi does not teach wherein the control portion causes the discharging portion to stop the discharging operation when landing has been detected, and causes the discharging portion to perform the discharging operation in a removed period.
	However, Miyake teaches wherein the control portion causes the discharging portion to stop the discharging operation when landing has been detected [0036, 0041], and causes the
discharging portion to perform the discharging operation in a removed period [0036-0038, 0040-0041].
	It would have been obvious to one with ordinary skill in the art to have a discharging portion to discharge the battery and supply the power from the battery to the power supply target in order for the electrical apparatus that is the power supply target to be functional.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0175060 (Onishi) in view of US 9306634 (Low) further in view of US 2014/0252866 (Walsh).

Regarding claim 11, Onishi teaches further comprising:
a microcomputer that stores voltage information of the first voltage [0173-0174], wherein:
control portion determines whether or not the output voltage of the power receiving portion is higher than the first voltage based on the voltage information stored in the storage portion 
	However, Onishi and Low does not explicitly teach that a microcomputer comprises a storage portion to store voltage information.
	However, Walsh teaches that a microcomputer comprises a storage portion to store voltage information [0042].
	It would have been obvious to one with ordinary skill in the art to have the voltage information being stored in the memory of the microcomputer in order to ensure that the voltage
information is available for purposes of comparison to conduct a smooth communication establishing authentication and follow it with secure power supply.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are moot in light of the new references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836